NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 20-2723
                                         ______

                            UNITED STATES OF AMERICA

                                             v.

                                     JESSE CAREY,
                                           Appellant

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. No. 3-18-cr-00037-001)
                     District Judge: Honorable Malachy E. Mannion
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 29, 2021
                                    ____________

               Before: PHIPPS, NYGAARD, and ROTH, Circuit Judges.

                              (Opinion Filed: July 13, 2021)
                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       Jesse Carey pleaded guilty to two federal drug offenses and was sentenced as a

career offender based on two of his prior state-court convictions. He disputes that the

second of those prior offenses qualifies as a “crime of violence” under section 4B1.2(a)

of the United States Sentencing Guidelines. If that prior conviction – for third-degree

Pennsylvania robbery, see 18 Pa. Cons. Stat. § 3701(a)(1)(v) – does not constitute a crime

of violence under the Guidelines, then Carey would not qualify as a career offender. In

that case, the Guidelines range for his sentence would drop dramatically – from 168 to

210 months down to 30 to 37 months. For the reasons below, on de novo review, see

United States v. Chapman, 866 F.3d 129, 131 (3d Cir. 2017), we hold that third-degree

Pennsylvania robbery is a crime of violence under the Guidelines, and we will affirm

Carey’s below-Guidelines sentence of 144 months.

                                            I.

       Carey’s two federal convictions in the District Court relate to drug-dealing activity

in Northeast Pennsylvania. See 18 U.S.C. § 3231 (conferring district courts with original

jurisdiction over cases arising under federal criminal law).

       For the first of those convictions, Carey found the police as much as they found

him. While officers were executing a search warrant on Carey’s home in Plymouth,

Pennsylvania, Carey drove a purple Nissan Maxima into the driveway, only to reverse in

a failed attempt to flee. Upon detaining him, police searched Carey and his vehicle,




                                             2
discovering heroin, cocaine, marijuana, $2,086 in cash, drug paraphernalia, and three

cellphones.

       A few months later, Carey committed another federal drug crime. As he

attempted to enter Mount Airy Casino, Carey produced an identification that casino

security personnel doubted. As they began to escort him to the security office, Carey

pushed a security officer to get away, but he was taken down. In that scuffle, a black

sock containing baggies of cocaine and heroin fell from his pocket. A later search of

Carey’s person yielded a digital scale, $9,777 in cash, two cellphones, and a fraudulent

United States passport.

       Based on those events, a federal grand jury in Scranton returned a superseding

indictment against Carey for two counts of possession with intent to distribute narcotics

in violation of 21 U.S.C. § 841(a)(1). Through an open plea, Carey pleaded guilty to

both counts. The Presentence Investigation Report recommended a Sentencing

Guidelines range of 30 to 37 months’ imprisonment based on an offense level of 12 and a

Category VI criminal history. Carey’s Category VI criminal history – the highest

category – reflected several prior adult criminal convictions. Some of those were

violations of New Jersey law: for manufacturing and distributing cocaine; unlawful

possession of a handgun; possession or use of a controlled substance; theft; and

aggravated assault of a correctional officer. Others were offenses under Pennsylvania

law: for third-degree robbery and escape from work release.




                                            3
      Two of Carey’s prior state convictions caught the Government’s attention. Those

were his prior New Jersey conviction for manufacturing and distributing cocaine and his

third-degree Pennsylvania robbery conviction. The Government asserted that

manufacturing and distributing cocaine, in violation of New Jersey law, constitutes a

controlled-substance offense under the Guidelines. See U.S.S.G. § 4B1.2(b). It similarly

viewed third-degree Pennsylvania robbery as a crime of violence under the Guidelines.

See id. § 4B1.2(a). Based on that assessment of those two prior offenses, the

Government argued that Carey should be sentenced as a career offender – a designation

that would increase his sentence to a Guidelines range between 168 and 210 months’

imprisonment. Carey did not contest the New Jersey conviction as a controlled-substance

offense, but he disputed that third-degree Pennsylvania robbery constitutes a crime of

violence.

      The District Court determined that third-degree Pennsylvania robbery constitutes a

crime of violence under the Guidelines. It reached that conclusion by analyzing third-

degree Pennsylvania robbery under both the elements clause and the enumerated-offense

clause of the crime-of-violence Guidelines provision. See U.S.S.G. § 4B1.2(a)(1)

(elements clause); id. § 4B1.2(a)(2) (enumerated-offense clause). With that

understanding, the District Court used the higher Guidelines range as the baseline but

then varied downward because Carey was a low-level drug dealer rather than a kingpin.

Ultimately, Carey received a below-Guidelines prison sentence of 144 months, which he

timely appealed. See 28 U.S.C. § 1291; 18 U.S.C. § 3742.



                                            4
                                           II.

       The Guidelines impose three requirements for career-offender status. See

U.S.S.G. § 4B1.1. The first two are not in dispute here: Carey was eighteen at the time of

his current convictions, and his current convictions were each for a “controlled substance

offense,” which is one way of satisfying the second career-offender element. Id.

§ 4B1.1(a). The third element requires at least two prior felony convictions that each

qualify as either a controlled-substance offense or a crime of violence. See id. On

appeal, Carey does not challenge that his prior felony conviction for manufacturing and

distributing cocaine in violation of New Jersey law constitutes a controlled-substance

offense. But he argues that his prior Pennsylvania conviction for third-degree robbery is

not a crime of violence under the Guidelines.

       On this record, Carey’s status as a career offender hinges on whether third-degree

Pennsylvania robbery satisfies either the elements clause or the enumerated-offense

clause of the crime-of-violence Guidelines provision. See U.S.S.G. § 4B1.2(a). Looking

only at the enumerated-offense clause, Carey is a career offender because third-degree

Pennsylvania robbery is a “robbery” within the meaning of that clause. Id. § 4B1.2(a)(2).

       The crime-of-violence analysis starts with the elements of the prior conviction.

Here, the Pennsylvania statute criminalizing robbery lists elements in the alternative, and

by so doing, it defines multiple robbery crimes. See 18 Pa. Cons. Stat. § 3701(a)(1);

Mathis v. United States, 136 S. Ct. 2243, 2249 (2016); United States v. Peppers, 899 F.3d

211, 232 (3d Cir. 2018). For such a “divisible” statute, a court may review judicial



                                             5
record evidence to ascertain a defendant’s precise prior conviction. Descamps v. United

States, 570 U.S. 254, 262 (2013); see also Shepard v. United States, 544 U.S. 13, 20

(2005). The state-court record shows that Carey pleaded guilty to third-degree robbery in

violation of 18 Pa. Cons. Stat. § 3701(a)(1)(v).

       The next analytical step evaluates whether “the prior conviction substantially

corresponds to the generic definition of the [enumerated] offense.” United States v.

McCants, 952 F.3d 416, 428 (3d Cir. 2020) (citation and quotation marks omitted). Here,

the Guidelines enumerate robbery as an offense. See U.S.S.G. § 4B1.2(a)(2). Thus, the

precise question becomes whether third-degree Pennsylvania robbery substantially

corresponds to the generic robbery offense. To commit third-degree robbery under

Pennsylvania law, a person must “in the course of committing a theft, . . . physically

take[] or remove[] property from the person of another by force however slight.” 18 Pa.

Cons. Stat. § 3701(a)(1)(v) (emphasis added). By comparison, an accepted federal

generic definition of robbery is “the taking of property from another person or from the

immediate presence of another person by force or by intimidation.” McCants, 952 F.3d

at 428–29 (citation omitted). Critically, “generic robbery requires no more than de

minimis force.” United States v. Graves, 877 F.3d 494, 503 (3d Cir. 2017). These

articulations are similar, and Pennsylvania’s requirement of “force however slight”

substantially corresponds to the de minimis force needed for the generic offense.

Compare Commonwealth v. Brown, 484 A.2d 738, 741 (Pa. 1984) (defining “force

however slight” to encompass “any amount of force applied to a person while committing



                                             6
a theft,” including both actual and constructive force), with Graves, 877 F.3d at 503

(defining “de minimis force” to require no injury to the victim). Accordingly, Carey’s

conviction for third-degree Pennsylvania robbery constitutes a crime of violence under

the enumerated-offense clause of the Sentencing Guidelines. See U.S.S.G. § 4B1.2(a)(2).

                                           ***

       Carey’s conviction for third-degree robbery in Pennsylvania, coupled with his

prior conviction for a controlled-substance offense, renders him eligible for the career-

offender enhancement. The District Court applied that enhancement, and we will

accordingly affirm Carey’s judgment of sentence.




                                             7